LEHAN, Judge.
We affirm the appellant’s conviction and sentence for carrying a concealed firearm, a violation of section 790.01(2), Florida Statutes (1981), except in the following respect.
In the judgment, appellant was ordered to pay $250.00 in attorney’s fees and $50.00 in court costs, pursuant to section 27.56, Florida Statutes (1981). Because he is an indigent, appellant argues that the portion of the trial court's order assessing such costs is improper.
In Jenkins v. State, 444 So.2d 947 (Fla.1984), the supreme court stated that the assessment of costs and attorney’s fees under section 27.56 against an indigent defendant is permissible only after the defendant has been given adequate notice of such assessment and full opportunity to object to the assessment. Where no prior notice has been given, this court has stricken the assessment of costs under sections 960.20 and 943.25(4), Florida Statutes (1981), which were also referred to in Jenkins. Kerney v. State, 445 So.2d 381 (Fla. 2d DCA 1984).
The record does not show that the appellant was given notice and an opportunity to object to the assessment of costs under section 27.56. Accordingly the assessment was not appropriate and is hereby stricken. Our decision is without prejudice to the state to tax these costs in accordance with the procedure outlined in Jenkins.
DANAHY, A.C.J., and SCHOONOVER, J., concur.